El Juez Asociado Se. MacLeáRy
emitió la opinion del tribunal.
El apelante fue procesado y declarado culpable en la Corte de Distrito de Mayagüez por el delito de portar armas prohi-*313"bielas. La sentencia lleva fecha de 23 de enero de -1907. La pena impuesta fue la de multa de $25. La apelación fue debi-damente establecida en el mismo día,'fijándose la fianza en $500.
En 8 de marzo se presentaron en esta corte las transcrip-ciones de autos, celebrándose la vista el día 2 de mayo sin que compareciera á dicho acto la representación del apelante.
No hay en los autos pliego de excepciones ni exposición de hechos, no encontrando en ellos error fundamental alguno excepto que la prisión alternativa en los casos en que no se paga la multa debe ser veinte y cinco días en vez de sesenta días, según ha dicho el tribunal sentenciador. El estatuto en la sección 322 del Código de Enjuiciamiento Criminal prescribe que la prisión que la corte de distrito ha de decretar, en caso de que no se pague una multa, no debe exceder de un día por cada dollar de multa, siendo en este caso la multa de veinte y cinco dollars; de ahí que la prisión alternativa no debe exceder de veinte y cinco días. Esto ha sido resuelto por esta corte en el caso de habeas corpus presentado por Guadalupe Andino en 22 de mayo de 1905, á cuyo caso se hace referencia.
Con esta modificación, debe confirmarse la sentencia ape-^a<^a"

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos, Hernández,\ Figueras y Wolf.